Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26,27,33,34,40,41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,12,13,14,19 of U.S. Patent No. 10691566. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26,27,33,34,40,41 contain every element of claims 1,12,13,14,19 of U.S. Patent No. 10691566. Therefore, the claims of the instant application are not patentably distinct from the earlier filed patent claims and as such are unpatentable.

Claims 26,27,33,34,40,41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,8,9,15,16 of U.S. Patent No. 11263097. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26,27,33,34,40,41 contain every element of claims 1,2,8,9,15,16 of U.S. Patent No. 11263097. Therefore, the claims of the instant application are not patentably distinct from the earlier filed patent claims and as such are unpatentable. 
Claims 26,27,33,34,40,41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6 of U.S. Patent No. 10884936. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26,27 contain every element of claims 1,6 of U.S. Patent No. 11263097. Therefore, the claims of the instant application are not patentably distinct from the earlier filed patent claims and as such are unpatentable.
	Although claims 33,34 are directed to system claims comprising a processor and a computer readable storage medium having computer readable program code it would be obvious to one of ordinary skill in the art to have the computer program product having computer readable program code of claims 1,6be executed by the system claims because a processor and computer readable storage medium having computer readable program code are able to execute computer readable program code having the same limitations claimed in both the instant application and earlier filed patent claims. 
	Although claims 40,41 are directed to method steps it would have been obvious to one of ordinary skill in the art to have the computer program product of claims 1,6 execute the method steps of claims 40,41 because method steps are able to be executed by computer readable program code. The method steps and the computer readable program code are for the same limitations claimed in both the instant application and earlier filed patent claims. 
Conclusion	
There is no prior art rejection for claims 26-45. The primary reason for no prior art rejection is because of the following limitation ‘failing a request to a track in response to determining that a cache control block for the requested track does not include a valid track format code’ not being able to be found in the prior art searched.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art: USPN 20080126913 – discloses metadata table with track identifiers and other information as disclosed in paragraph 0055.
USPN 6438661 – discloses a validation process that compares the requested track id with the track id value in the track id field in the meta data segment in cache, column 8, lines 14-49.
USPN 20150178207 – discloses cache control blocks used to keep track of the data blocks being cached by caching system in paragraph 0024.
	CN103197899 – determining if the write request was successful or not based on caching, as indicted in paragraph 0036.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113